                   Case 1:19-cr-00036-AW-GRJ Document 1 Filed 09/03/19 Page 1 of 1

AO 9 1 (Rev. 11 /1 1) Criminal Compl aint



                                        UNITED STATES DISTRlCT COURT
                                                                      fo r the
                                                          Northern District of Florida

                   United States of America                              )


                                                                                                    \:\9~ ~
                                   v.                                    )
                                                                         )       Case No.
                  CURTIS LEE WOODS JR.
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                             Defendant(s)


                                                       CRIMINAL COMPLAINT
          I, the complainant in thi s case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                          July 29, 2019                in the county of             Alachua               in the
      Northern           District of ____F_lo_ri_d_a _ _ _ , the defendant(s) viol ated:

              Code Section                                                          Offense Description
18USC922(g)(1)                                        Possession of a Firearm by Convicted Felon
                                                                                                                               ll7:lWd 61, Ed3S
                                                                                                                             no aN7.:f Jasn 0371.::l




          This cri minal complaint is based on these facts:
See attached affidavit of ATF Special Agent Justin Mace , which is incorporated herein by reference.




          ~ Continued on the attached sheet.




                                                                                             Special Agent Justin Mace , ATF
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:     5c.pt:
City and state:                             Gainesville, Florida                      Gary R. Jones , United States Magistrate Judge
                                                                                                    Printed name and title
